I115th CONGRESS1st SessionH. R. 903IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Wilson of South Carolina (for himself, Mr. Rogers of Alabama, Mr. Byrne, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo restrict funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization, and for other purposes. 
1.Restriction on funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization
(a)Statement of policyCongress declares that United Nations Security Council Resolution 2310 (September 23, 2016) does not obligate the United States nor does it impose an obligation on the United States to refrain from actions that would run counter to the object and purpose of the Comprehensive Nuclear-Test-Ban Treaty. (b)Restriction on funding (1)In generalNo United States funds may be made available to the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization.
(2)ExceptionThe restriction under paragraph (1) shall not apply with respect to the availability of United States funds for the Comprehensive Nuclear-Test-Ban Treaty Organization’s International Monitoring System. 